Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 09/28/2022; Claims 1, 10, and 19 have been amended; and claims 1, 10, and 19 are independent claims.  Claims 1-19 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 09/28/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: Yared fails to disclose at least “determining the validation method of the selected identity provider for the user using the username from the login data” as recited in independent claims 1, 10, and 19 (Applicant Remarks/Arguments, pages 6-7, filed 09/28/2022). 
         The Examiner disagrees with the Applicants. The Examiner respectfully submits that Jared does disclose a portion of the aforementioned limitations as the following:
Jared discloses receiving login data via a webpage, the login data indicating at least an identity provider selected by a user from the plurality of identity providers and a username (Yared: figs. 12, par. 0120, the user is requested to select an identity provider from a predefined selection 1215;  fig. 13, par. 0121; Upon redirection from a service provider or if a user directly accesses the identity provider, the user is requested to enter user name 1305 and password 1310; pars. 0011-0012, 0047);
determining the selected identity provider for the user using the username from the login data (Yared: figs. 12, par. 0120, the user is requested to select an identity provider from a predefined selection 1215; fig. 13, par. 0121; Upon redirection from a service provider or if a user directly accesses the identity provider, the user is requested to enter user name 1305 and password 1310; pars. 0011-0012, 0047, 0077, 0132).
Applicants’ arguments with respect to claims 1, 10, and 19 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5, 10, 12, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Yared et al. (“Yared,” US 2003/0149781, published Aug. 7, 2003) in view of Schlicher (“Schlicher,” US 2019/0124089, filed Oct 18, 2018).
Regarding claim 1, Yared discloses a method for authentication with identity providers via a federating authorization server, wherein the federating authorization server has at least one interface to a plurality of identity providers, each identity provider being configured to validate user identities using a respective validation method, the method comprising: 
receiving login data via a webpage, the login data indicating at least an identity provider selected by a user from the plurality of identity providers and a username (Yared: figs. 12, par. 0120, the user is requested to select an identity provider from a predefined selection 1215;  fig. 13, par. 0121; Upon redirection from a service provider or if a user directly accesses the identity provider, the user is requested to enter user name 1305 and password 1310; pars. 0011-0012, 0047);
determining the selected identity provider for the user using the username from the login data (Yared: figs. 12, par. 0120, the user is requested to select an identity provider from a predefined selection 1215; fig. 13, par. 0121; Upon redirection from a service provider or if a user directly accesses the identity provider, the user is requested to enter user name 1305 and password 1310; pars. 0011-0012, 0047, 0077, 0132);
causing an update of the content of the webpage for enabling the determining the selected identity provider for the user (Yared: fig. 13, par. 0121, Upon redirection from a service provider or if a user directly accesses the identity provider, the user is requested to enter user name 1305 and password 1310; pars. 0011-0012, 0047, 0077, 0132); and 
causing provision of identity information of the user via the updated webpage and verifying the identity information using the determining the selected identity provider for the user (Yared: fig. 3, step 335 (pass credential); par. 0065, …identity provider 305 redirects the user's browser back to service provider 310 passing a transient, encrypted credential 335 embedded within the URI. Service provider 310 then parses the embedded credential 340 from the URI to authenticate the user; fig. 13, par. 0121).
Yared discloses determining the selected identity provider for the user using the username from the login data but does not disclose determining the validation method of the selected identity.
However, in an analogous art, Schlicher discloses determining the validation method for a user using username (Schlicher: par. 0023, identifying a username or usernames to authenticate, and then determines an authentication method corresponding to each username).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlicher with the method and system of Yared to include “determining the validation method of the selected identity provider for the user using the username from the login data”. One would have been motivated to presume an anomalous behavior, so that requested access is anticipated to be denied subject to a proper authentication permitting highly temporary and personal file access. The system controls blocking and/or transfer of secured files incorporating authentication, data leak protection, and anti-virus protection as the system manages opening and closing of access and control ports. The system facilitates secure file activities within a network (Schlicher: par. 0004, 0033, 0041). 
Regarding claim 3, The combination of Yared and Schlichler discloses the method of claim 1. The combination of Yared and Schlichler further discloses, wherein receiving the identity information further comprises: redirecting the identity information to the selected identity provider in accordance with the determined validation method (Yared: fig. 3, step 335 (pass credential); par. 0065, …identity provider 305 redirects the user's browser back to service provider 310 passing a transient, encrypted credential 335 embedded within the URI. Service provider 310 then parses the embedded credential 340 from the URI to authenticate the user; fig. 12, par. 0121; Schlicher: par. 0023,).
Regarding claim 5, The combination of Yared and Schlichler discloses the method of claim 1. The combination of Yared and Schlichler further discloses, wherein the identity information is provided to the selected identity provider via the federating authorization server in accordance with the determined validation method (Yared: par. 0012, Service providers that are accessible to other service providers via an identity provider (i.e. federated trust chain) can provide delegated services; par. 0065; Schlicher: par. 0023).
Regarding claim 10, claim 10 is directed to a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith (Yared: par. 0043), the computer-readable program code executable by a processor (Yared: fig. 1, par. 0043), to perform associated with the method claimed in claim 1; claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to a federating authorization server comprising at least one interface (Yared: fig. 1, par. 0043 )to at least one identity provider (Yared: fig. 1, par. 0043), each identity provider being configured to validate user identities using a respective validation method, the server comprising a memory (Yared: fig. 1, par. 0043) and a processor (Yared: fig. 1, par. 0043) configured to execute program instruction stored in the memory to perform operations associated with the method claimed in claim 1; claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 2, 4, 6-8, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Yared et al. (“Yared,” US 2003/0149781, published Aug. 7, 2003) in view of Schlicher (“Schlicher,” US 2019/0124089 filed Oct 18, 2018), further in view of Marcus et al. (“Marcus,” US 2014/0068743, published Mar. 6, 2014).
Regarding claim 2, the combination of Yared and Schlicher discloses the method of claim 1. The combination of Yared and Schlicher further discloses comprising in response to the identity information being validated by the selected identity provide, providing to a healthcare site (Yared: par. 0128, … Upon entering the username, the user's browser is redirected to the user's primary identity provider where the user is prompted to enter the user's password to verify the user's identity. Once the user's identity is verified the user is redirected to the referring healthcare site, where a new account using the user's primary network identity is created for the user) but does not explicitly disclose providing, upon request, an access key to a web server of the user for enabling access to one or more resource servers via the web server.
However, in an analogous art, Marcus discloses providing, upon request, an access key to a web server of the user for enabling access to one or more resource servers via the web server (Marcus: fig. 4, par. 0068, At step 404, the IdP authenticates the user and returns a signed SAML assertion.  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like.  At step 406, the user connects to the SAML service provider service (e.g., a Domino web server configured as a SAML SP) and presents the assertion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcus with the method and system of Yared and Schlicher to include “upon request, an access key to a web server of the user for enabling access to one or more resource servers via the web server.” One would have been motivated to provide IDP catalog secures the configuration data, and it protect against tampering by malicious end users or rogue administrators. By making the database accessible only to a limited number of administrators and to the participating SPs, a secure yet highly available and reliable mechanism, so as to enable a SAML SP to validate assertions, and to benefit administrators and end users by facilitating SSO, thus providing administrative cost savings (Marcus: par. 0081).
Regarding claim 4, the combination of Yared and Schlicher discloses the method of claim 3. The combination of Yared and Schlicher Yared further discloses, wherein the redirecting comprises the updating of the webpage (Yared: fig. 13, par. 0121, Upon redirection from a service provider or if a user directly accesses the identity provider, the user is requested to enter user name 1305 and password 1310; pars. 0011-0012, 0047).
Yared and Schlicher do not explicitly disclose wherein the updated webpage is another webpage of the selected identity provider, and receiving the identity information from the other webpage.
However, in an analogous art, Marcus discloses wherein the updated webpage is another webpage of the selected identity provider, and receiving the identity information from the other webpage (Marcus: par. 0009, ...Using the database, the application finds the proper redirect URL for the website and redirects the user so that the user can be authenticated at the IdP. During the subsequent SP-IdP interaction, the IdP (via an end user redirect) presents the SP with identity information, e.g. an SAML assertion, representing the user... ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcus with the method and system of Yared and Schlicher to include “wherein the updated webpage is another webpage of the selected identity provider, and receiving the identity information from the other webpage.” One would have been motivated to provide IDP catalog secures the configuration data, and it protect against tampering by malicious end users or rogue administrators. By making the database accessible only to a limited number of administrators and to the participating SPs, a secure yet highly available and reliable mechanism, so as to enable a SAML SP to validate assertions, and to benefit administrators and end users by facilitating SSO, thus providing administrative cost savings (Marcus: par. 0081).
Regarding claim 6, the combination of Yared and Schlicher discloses the method of claim 1. Jared and Schlicher do not explicitly disclose wherein the receiving of login data comprises: requesting a target webpage from a web server, receiving the webpage if the web server is authorized by the federating authorization server.
However, in an analogous art, Marcus discloses 
requesting a target webpage from a web server (Marcus: fig. 5, par. 0070,…a view of interactions with the catalog when a user is authenticated via SAML at a web server (such as a Domino server).  At step 500, and using a web browser, the user browses to a protected URL.  The user then authenticates to the SAML SP using the following sub-steps.  At step 502, the web server determines the Internet site for the protected URL and, at step 504, performs a lookup into the catalog for a matching entry for this site).
receiving the webpage if the web server is authorized by the federating authorization server (Marcus: fig. 5, par. 0070, …at step 518, the web server validates the SAML assertion according to the security configuration in the catalog for the Internet site (e.g., using the stored IdP signing certificate during the verification) so that the user is authenticated to the web server. At step 520, and assuming the validations return positive, the user accesses the protected URL at the Internet site). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcus with the method and system of Yared and Schlicher to include “wherein the receiving of login data comprises: requesting a target webpage from a web server, receiving the webpage if the web server is authorized by the federating authorization server.” One would have been motivated to provide IDP catalog secures the configuration data, and it protect against tampering by malicious end users or rogue administrators. By making the database accessible only to a limited number of administrators and to the participating SPs, a secure yet highly available and reliable mechanism, so as to enable a SAML SP to validate assertions, and to benefit administrators and end users by facilitating SSO, thus providing administrative cost savings (Marcus: par. 0081).
Regarding claim 7, the combination of Jared, Schlicher, and Marcus teaches the method of claim 6.  The combination of Jared, Schlicher, and Marcus further teaches further comprising:
upon receiving the request of the target webpage, sending by the web server credentials data to the federating authorization server for authentication of the web server as a truthful web server (Marcus: fig. 4, par. 0068, At step 404, the IdP authenticates the user and returns a signed SAML assertion.  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service"  to be accessed, one or more "not before" or "not after" timestamps, and the like.  At step 406, the user connects to the SAML service provider service (e.g., a Domino web server configured as a SAML SP) and presents the assertion); 
in response to the web server being authenticated (Marcus: fig. 5, par. 0070, at step 518, the web server validates the SAML assertion according to the security configuration in the catalog for the Internet site (e.g., using the stored IdP signing certificate during the verification) so that the user is authenticated to the web server),
receiving by the web server an authorization indicative of a time period (Marcus: fig. 4, par. 0068, …  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like…); and 
enabling access to the webpage during the time period (Marcus: fig. 4, par. 0068, …  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like…). 
Regarding claim 8, the combination of Jared, Schlicher, and Marcus teaches the method of claim 7. The combination of Jared, Schlicher, and Marcus Marcus further discloses wherein the enabling access comprises providing a temporary secret that has a living duration equal to the time period (Marcus: fig. 4, par. 0068, … The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like…). 
Regarding claim 11, claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 13, claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Yared et al. (“Yared,” US 2003/0149781, published Aug. 7, 2003) in view of Schlicher (“Schlicher,” US 2019/0124089, filed Oct 18, 2018), further in view of Marcus et al. (“Marcus,” US 2014/0068743, published Mar. 6, 2014), and Chari et al. (“Chari,” US 2010/0011421, published Jan. 14, 2010).
Regarding claim 9, the combination of Jared, Schlicher, and Marcus teaches the method of claim 7. Jared, Schlicher, and Marcus do not explicitly disclose requesting by the web server from the federating authorization server a list of identity providers; and receiving a list of the plurality of identity providers in response to the request, wherein the webpage indicates the received list of the plurality of identity providers, and wherein the selected identity provider is a selected provider of the list.
However, in an analogous art, Chari discloses wherein 
requesting by the web server from the federating authorization server a list of identity providers (Chari: par. 0013, After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list.); and 
receiving a list of the plurality of identity providers in response to the request (Chari: par. 0013, After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list.), 
wherein the webpage indicates the received list of the plurality of identity providers (Chari: par. 0013,  After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list), and 
wherein the selected identity provider is a selected provider of the list. (Chari: par. 0013,  After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chari with the method and system of Jared, Schlicher, and Marcus to include “requesting by the web server from the federating authorization server a list of identity providers; and receiving a list of the plurality of identity providers in response to the request, wherein the webpage indicates the received list of the plurality of identity providers, and wherein the selected identity provider is a selected provider of the list. One would have been motivated to provide the ID provider associated with user name of open-ID user is selected, and open-ID identifier is generated using identification of selected ID provider.  Hence the open-ID user can access open-ID website even when the requested ID provider is unavailable (Chari: abstract, pars. 0001, 0005, 0006).
Regarding claim 18, claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439

October 12th 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439